Citation Nr: 1341157	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-27 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for L5 spondylolysis, right and left with low back pain (claimed as back injury with left leg pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 11, 1986 to March 26, 1986. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona which denied the benefit sought on appeal.  A May 2010 statement of the case reopened the underlying claim and denied service connection on the merits. 

A review of the Virtual VA paperless claims processing system shows the November 2013 Appellant's Brief by the Veteran's representative.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2010 VA Form 9, the Veteran requested a hearing before the Board at the RO (Travel Board hearing).  The hearing was scheduled for November 18, 2010 and the Veteran failed to report.  However, in a letter received by the RO on December 8, 2010, the Veteran reported that on the morning of the hearing he was informed that his transportation broke down, and the Veteran requested that the hearing be rescheduled.  In applying the benefit of the doubt doctrine, the Board finds that the Veteran has timely demonstrated good cause as to why he failed to appear and why he could not have submitted a timely request for postponement.  See 38 C.F.R. § 20.704 (2010).  The Veteran should be rescheduled for a hearing before the Board.
              
Accordingly, the case is REMANDED for the following action:

The AMC or RO should schedule the Veteran for a Travel Board hearing.  After the hearing has been held, or if the Appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


